Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/223,915 filed on 04/06/2021. This application is claims benefit of provisional application No. 63/028,827 filed on 05/22/2020. Claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 10/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites the same features as in claim 22. One of them should be cancelled. The applicant may consider replacing the features recited in claim 30 with the corresponding features recited in claim 10.
Appropriate correction/s is/are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 11-12, 21-22, and 30 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by 3GPP R2-2000528 (Huawei, HiSilicon, 3GPP TSG-RAN WG2 Meeting #109 electronic, 24th Feb – 6th Mar 2020; hereinafter “NPL1”).

Regarding claim 1, NPL1 discloses a method of wireless communication by an integrated access and backhauling node in a network, comprising: 
receiving a medium access control (MAC) control element (CE) comprising at least a set of guard symbol values associated with a mobile termination (MT) and a distributed unit (DU) (Sec. 2 MAC CE format of guard symbol: Since timing misalignment and RF switching interval will result in a number of guard symbols which cannot be used by the IAB node MT, both during DU-to-MT or MT-to-DU switch… IAB node need to report the Desired Guard Symbols to its parent node and the Provided Guard Symbols will be notified to IAB node from its parent node (indicates receiving MAC CE)… Based on the agreements and the parameters above, the Guard Symbols MAC CE need to consist of Serving cell ID, GuardSymbols-SCS and at most 8 transition guard symbols (= a set of guard symbols).); 
transitioning from first communication via one or more MT cells associated with the MT to second communication via one or more DU cells associated with the DU or from the second communication via the one or more DU cells associated with the DU to the first communication via the one or more MT cells associated with the MT during at least a guard symbol signaled by a guard symbol value of the set of guard symbol values; and transmitting or receiving information via the transitioned one or more MT cells or the transitioned one or more DU cells (Sec. 6.1.3.xx  Guard Symbols MAC CE: GSi: This field indicates the number of guard symbols for desired guard symbols or provided guard symbols for each transition as defined in the Table 6.1.3.xx-1; Table 6.1.3.xx-1: The relationship between guard symbols and the transition between MT and DU; communication via the transitioned one or more MT cells or the transitioned one or more DU cells is implied).

Regarding claim 2, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein: the MAC CE comprises one or more MT identifications (ID) for the one or more MT cells associated with the MT and one or more DU IDs for the one or more DU cells associated with the DU (Sec. 2: Based on the agreements and the parameters above, the Guard Symbols MAC CE need to consist of Serving cell ID (= MT ID or DU ID), GuardSymbols-SCS and at most 8 transition guard symbols; Sec. 6.1.3.xx		  Guard Symbols MAC CE: It has a fixed size and consists of three octets defined as follows (Figure 6.1.3.xx-1): … Serving Cell ID: This field indicates the identity of the Serving Cell (= MT cell or DU cell) for which the MAC CE applies. The length of the field is 5 bits.).  

Claims 11-12 are rejected on the same grounds set forth in the rejection of claims 1-2, respectively. Claims 11-12 recite similar features as in claims 1-2, respectively, from the perspective of an IAB apparatus.

Claims 21-22 are rejected on the same grounds set forth in the rejection of claims 1-2, respectively. Claims 21-22 recite similar features as in claims 1-2, respectively, from the perspective of a non-transitory computer readable medium having instructions to perform the same functions.

Claim 30 is rejected on the same grounds set forth in the rejection of claim 2. Claim recites similar features as in claim 2, from the perspective of a non-transitory computer readable medium having instructions to perform the same functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 13-16, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1911724 (WI Rapporteur (Qualcomm Incorporated), 3GPP TSG RAN WG1 Meeting #98bis,  Chongqing, China, 14th October– 20th October 2019; hereinafter “NPL2”), and further in view of You et al. (US 20220131729 A1; hereinafter “You”).

Regarding claim 3, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose receiving a radio resource control (RRC) message comprising one or more MT indices identifying the one or more MT cells and one or more DU indices identifying the one or more DU cells, wherein the set of guard symbol values is associated with the one or more MT indices and the one or more DU indices.
However, in the same field of endeavor, NPL2 discloses receiving a radio resource control (RRC) message comprising one or more MT indices identifying the one or more MT cells and one or more DU indices identifying the one or more DU cells (P. 5: IAB-Node Multiplexing Capability – Indicates the multiplexing capability between IAB-MT and IAB-DU functions (TDM required, TDM not required) of an IAB node to for any {MT CC, DU cell} pair; P. 7-8: Resource multiplexing: Dedicated RRC signaling from CU to IAB node MT: TDD-UL-DL-Config-IAB-MT, Per-MT D/U/F resource configuration; iabDuCellId-AI, The ID of the IAB-DU cell for which the availabilityCombinations are applicable.). 
Furthermore, in the same field of endeavor, You discloses a central unit providing RRC configuration including guard symbols for each pair of child MT and DU units ([0184] The content of the following specification describes a case in which the multiplexing type applied to each pair of the MT's CC and the DU's cell may be different, but the content of the specification can be extended and applied even when MT and DU are divided into a plurality of parts and the multiplexing type applied to each pair of CC and part of MT and cell and part of DU may be different; [0215] CU may determine and configure the RRC configuration for each child MT, such as semi-static data scheduling or signal/measurement related configuration(s). Accordingly, the CU needs to know the actual resource availability information of the child MT(s), and the timing gap (= guard symbols) information for each child node may have to be delivered to the CU; [0217] For each DU(s), the CU may determine and configure available resource(s) and semi-static data/signal transmission resources for the child link in consideration of interference among the DU(s); [0220] FIG. 15 schematically shows an example of timing adjustment.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL2 and You, to derive “receiving a radio resource control (RRC) message comprising one or more MT indices identifying the one or more MT cells and one or more DU indices identifying the one or more DU cells, wherein the set of guard symbol values is associated with the one or more MT indices and the one or more DU indices”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by associating guard symbol values with the one or more MT indices and the one or more DU indices in order to identify guard symbols values for each MT cell and DU cell pair and enable stable switching between the MT operation and the DU operation.

Regarding claim 4, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein: the MAC-CE comprises a plurality of bits indicating a plurality of sets of guard symbol values associated with a plurality of pairs of MT cells and DU cells (Sec. 6.1.3xx: Serving Cell ID: This field indicates the identity of the Serving Cell for which the MAC CE applies. The length of the field is 5 bits; GSi: This field indicates the number of guard symbols for desired guard symbols or provided guard symbols for each transition as defined in the Table 6.1.3.xx-1; a plurality of bits for the GSi field is implied.).
But NPL1 does not disclose receiving a radio resource control (RRC) message indicating the association between bit positions of a subset of the plurality of bits associated with the set of guard symbol values and a pair of MT cell and DU cell of the plurality of pairs of MT cells and DU cells; and identifying, based on the bit positions, the set of guard symbol values of the plurality of sets of guard symbol values associated with the pair of MT cell and DU cell.
However, in the same field of endeavor, NPL2 discloses receiving a radio resource control (RRC) message indicating parameters corresponding to cell ID, guard symbols (desired and provided), and bit positions (P. 8: Resource multiplexing: Dedicated RRC signaling from CU to IAB node MT: positionInDCI-AI: The (starting) position (bit) of the availabilityCombinationId (AI-Index) for the indicated IAB-DU cell (iabDuCellId-AI) within the DCI payload; P. 6: Desired Guard Symbols (name in specification to be determined by RAN2/3) – Number of symbols the IAB node would like the parent IAB node not to use at the edge (beginning or end) of a slot when there is a transition between the IAB node MT and DU; Provided Guard Symbols (name in specification to be determined by RAN2/3) – Number of symbols the IAB node uses at the edge (beginning or end) of a slot when there is a transition between the IAB node MT and DU at the child node).
Furthermore, in the same field of endeavor, You discloses a central unit providing RRC configuration including guard symbols for each pair of child MT and DU units ([0184] The content of the following specification describes a case in which the multiplexing type applied to each pair of the MT's CC and the DU's cell may be different, but the content of the specification can be extended and applied even when MT and DU are divided into a plurality of parts and the multiplexing type applied to each pair of CC and part of MT and cell and part of DU may be different; [0215] CU may determine and configure the RRC configuration for each child MT, such as semi-static data scheduling or signal/measurement related configuration(s). Accordingly, the CU needs to know the actual resource availability information of the child MT(s), and the timing gap (= guard symbols) information for each child node may have to be delivered to the CU; [0217] For each DU(s), the CU may determine and configure available resource(s) and semi-static data/signal transmission resources for the child link in consideration of interference among the DU(s); [0220] FIG. 15 schematically shows an example of timing adjustment.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teachings from NPL2 and You, to derive the limitations of claim 4, because “configuring RRC message including bit positions for the guard symbol values” is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from NPL2 and You. The modification uses design implementation choices in prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by associating bit positions with the set of guard symbol values in order to identify guard symbols values for each MT cell and DU cell pair and enable stable switching between the MT operation and the DU operation.

Regarding claim 5, NPL1, NPL2, and You disclose the limitations of claim 4 as set forth, and NPL2 further discloses signaling to indicate the multiplexing capability between IAB-MT and IAB-DU functions of any pair of MT cell and DU cell (P. 5: Resource multiplexing: F1AP signaling between CU and IAB node or Donor DU: IAB-Node Multiplexing Capability – Indicates the multiplexing capability between IAB-MT and IAB-DU functions (TDM required, TDM not required) of an IAB node to for any {MT CC, DU cell} pair.).
Furthermore, You discloses a central unit providing RRC configuration for each pair of child MT and DU units ([0184] The content of the following specification describes a case in which the multiplexing type applied to each pair of the MT's CC and the DU's cell may be different, but the content of the specification can be extended and applied even when MT and DU are divided into a plurality of parts and the multiplexing type applied to each pair of CC and part of MT and cell and part of DU may be different; [0215] CU may determine and configure the RRC configuration for each child MT, such as semi-static data scheduling or signal/measurement related configuration(s). Accordingly, the CU needs to know the actual resource availability information of the child MT(s), and the timing gap information for each child node may have to be delivered to the CU; [0217] For each DU(s), the CU may determine and configure available resource(s) and semi-static data/signal transmission resources for the child link in consideration of interference among the DU(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, NPL2, and You as applied to claim 4, based on the above additional teaching from NPL2 and You, to derive “wherein: the set of guard symbol values is associated with a second pair of MT cell and DU cell, of the plurality of pairs of MT cells and DU cells, different from the pair of MT cell and DU cell”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teachings from NPL2 and You. The modification uses prior art elements according to their established functions and design implementation choice to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify guard symbols values for each MT cell and DU cell pair and enable stable switching between the MT operation and the DU operation.

Regarding claim 6, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein receiving the MAC CE comprises receiving one or more indices, of the plurality of indices, associated with the one or more pairs of MT cells and DU cells (Sec. 6.1.3xx: Serving Cell ID: This field indicates the identity of the Serving Cell for which the MAC CE applies. The length of the field is 5 bits; GSi: This field indicates the number of guard symbols for desired guard symbols or provided guard symbols for each transition as defined in the Table 6.1.3.xx-1.).
But NPL1 does not disclose receiving a radio resource control (RRC) message comprising a plurality of indices each associated with a pair of MT cell and DU cell of a plurality of pairs of MT cell and DU cell.
However, in the same field of endeavor, NPL2 discloses receiving a radio resource control (RRC) message comprising a plurality of indices for MT-DU resource multiplexing (P. 7-8: Resource multiplexing: Dedicated RRC signaling from CU to IAB node MT: TDD-UL-DL-Config-IAB-MT, Per-MT D/U/F resource configuration; iabDuCellId-AI, The ID of the IAB-DU cell for which the availabilityCombinations are applicable.); and
signaling to indicate the multiplexing capability between IAB-MT and IAB-DU functions of any pair of MT cell and DU cell (P. 5: Resource multiplexing: F1AP signaling between CU and IAB node or Donor DU: IAB-Node Multiplexing Capability – Indicates the multiplexing capability between IAB-MT and IAB-DU functions (TDM required, TDM not required) of an IAB node to for any {MT CC, DU cell} pair.).
Furthermore, in the same field of endeavor, You discloses a central unit providing RRC configuration for each pair of child MT and DU units ([0184] The content of the following specification describes a case in which the multiplexing type applied to each pair of the MT's CC and the DU's cell may be different, but the content of the specification can be extended and applied even when MT and DU are divided into a plurality of parts and the multiplexing type applied to each pair of CC and part of MT and cell and part of DU may be different; [0215] CU may determine and configure the RRC configuration for each child MT, such as semi-static data scheduling or signal/measurement related configuration(s). Accordingly, the CU needs to know the actual resource availability information of the child MT(s), and the timing gap information for each child node may have to be delivered to the CU; [0217] For each DU(s), the CU may determine and configure available resource(s) and semi-static data/signal transmission resources for the child link in consideration of interference among the DU(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the additional teaching from NPL1, and the above teachings from NPL2 and You, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by associating an index to each pair of MT cell and DU cell in order to identify guard symbols values for each MT cell and DU cell pair and enable stable switching between the MT operation and the DU operation.

Claims 13-16 are rejected on the same grounds set forth in the rejection of claims 3-6, respectively. Claims 13-16 recite similar features as in claims 3-6, respectively, from the perspective of an IAB apparatus.

Claims 23-26 are rejected on the same grounds set forth in the rejection of claims 3-6, respectively. Claims 23-26 recite similar features as in claims 3-6, respectively, from the perspective of a non-transitory computer readable medium having instructions to perform the same functions.

Claims 7-10, 17-20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-2004618 (Huawei, 3GPP TSG RAN WG1 #101-e, E-Meeting, May 25th – June 5th, 2020; hereinafter “NPL3”).

Regarding claim 7, NPL1 discloses the limitations of claim 1 as set forth, and NPL1 further discloses wherein: the MAC CE comprises one or more MT identifications (ID) for the one or more MT cells associated with the MT and one or more DU IDs for the one or more DU cells associated with the DU, and guard symbols for each MT to DU or DU to MT transition (Sec. 2: Based on the agreements and the parameters above, the Guard Symbols MAC CE need to consist of Serving cell ID (= MT ID or DU ID), GuardSymbols-SCS and at most 8 transition guard symbols; Sec. 6.1.3.xx	Guard Symbols MAC CE: It has a fixed size and consists of three octets defined as follows (Figure 6.1.3.xx-1): … Serving Cell ID: This field indicates the identity of the Serving Cell (= MT cell or DU cell) for which the MAC CE applies. The length of the field is 5 bits; Sec. 6.1.3.xx  Guard Symbols MAC CE: GSi: This field indicates the number of guard symbols for desired guard symbols or provided guard symbols for each transition as defined in the Table 6.1.3.xx-1; Table 6.1.3.xx-1: The relationship between guard symbols and the transition between MT and DU; guard symbols for each MT cell and DU cell pair are implied.).  
But NPL1 does not explicitly disclose wherein: the set of guard symbol values is associated with an MT cell and a plurality of DU cells.
However, in the same field of endeavor, NPL3 discloses that the serving cells within a cell group associated with the same IAB-MT would require the same number of guard symbols (Sec. 1: Regarding whether the information received in the Guard Symbol MAC CE should apply to a specific cell, or to the entire cell group, RAN1 would like to provide following response: The number of guard symbols for DU-to-MT and MT-to-DU switch is determined by the RF switching interval, the frame timing difference between MT and DU, and the OFDM symbol duration for the reference SCS. For typical implementation and deployment scenarios, the serving cells within the same TAG for an IAB-MT would require the same number of guard symbols.). A skilled artisan would have been able to apply this teaching to determine that the same number of guard symbol values (= a set) is associated with an MT cell and a plurality of DU cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL3, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by assigning guard symbol values to a DU cell group associated with an IAB-MT in order to enable stable switching for each MT-to-DU and DU-to-MT transition.

Regarding claim 8, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose wherein: receiving the MAC CE comprises receiving the MAC CE from a cell associated with a timing advance group, a master cell group, or a secondary cell group; and the set of guard symbol values is associated with the timing advance group, the master cell group, or the secondary cell group.
However, in the same field of endeavor, NPL3 discloses wherein: receiving the MAC CE comprises receiving the MAC CE from a cell associated with a timing advance group, a master cell group, or a secondary cell group; and the set of guard symbol values is associated with the timing advance group, the master cell group, or the secondary cell group (Sec. 1: Regarding whether the information received in the Guard Symbol MAC CE should apply to a specific cell, or to the entire cell group, RAN1 would like to provide following response: The number of guard symbols for DU-to-MT and MT-to-DU switch is determined by the RF switching interval, the frame timing difference between MT and DU, and the OFDM symbol duration for the reference SCS. For typical implementation and deployment scenarios, the serving cells within the same TAG for an IAB-MT would require the same number of guard symbols.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL3, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by assigning guard symbol values to a cell group in order to enable stable switching between the MT operation and the DU operation for each cell group.

Regarding claim 9, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not explicitly disclose wherein: receiving the MAC CE further comprises receiving a DU group index identifying a DU cell group. 
However, in the same field of endeavor, NPL3 discloses wherein: receiving the MAC CE comprises a set of guard symbol values associated with a cell group (Sec. 1: Regarding whether the information received in the Guard Symbol MAC CE should apply to a specific cell, or to the entire cell group, RAN1 would like to provide following response: The number of guard symbols for DU-to-MT and MT-to-DU switch is determined by the RF switching interval, the frame timing difference between MT and DU, and the OFDM symbol duration for the reference SCS. For typical implementation and deployment scenarios, the serving cells within the same TAG for an IAB-MT would require the same number of guard symbols.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL3, to derive “wherein: receiving the MAC CE further comprises receiving a DU group index identifying a DU cell group”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art based on the above teaching from NPL3. The  modification uses well-known prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by assigning a DU group index in order to identify a DU cell group and guard symbols associated with that cell group, and enable stable switching between the MT operation and the DU operation.

Regarding claim 10, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose receiving the MAC CE comprises receiving a flag indicating whether the set of guard symbol values is associated with a pair of MT cell and DU cell of a plurality of pairs of MT cells and DU cells or one of a MT cell group, a timing advance group, or a DU cell group. 
However, in the same field of endeavor, NPL3 discloses wherein: receiving the MAC CE comprises a set of guard symbol values associated with a cell group (Sec. 1: Regarding whether the information received in the Guard Symbol MAC CE should apply to a specific cell, or to the entire cell group, RAN1 would like to provide following response: The number of guard symbols for DU-to-MT and MT-to-DU switch is determined by the RF switching interval, the frame timing difference between MT and DU, and the OFDM symbol duration for the reference SCS. For typical implementation and deployment scenarios, the serving cells within the same TAG for an IAB-MT would require the same number of guard symbols.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teaching from NPL3, to derive “wherein: receiving the MAC CE comprises receiving a flag indicating whether the set of guard symbol values is associated with a pair of MT cell and DU cell of a plurality of pairs of MT cells and DU cells or one of a MT cell group, a timing advance group, or a DU cell group”, because this is simply a design implementation choice that can be easily selected by a person of ordinary skill in the art. The  modification uses well-known prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by assigning a flag indicating whether the set of guard symbol values is associated with a pair of MT cell and DU cell of a cell group in order to enable stable switching between the MT operation and the DU operation for each cell group.

Claims 17-20 are rejected on the same grounds set forth in the rejection of claims 7-10, respectively. Claims 17-20 recite similar features as in claims 7-10, respectively, from the perspective of an IAB apparatus.

Claims 27-29 are rejected on the same grounds set forth in the rejection of claims 7-9, respectively. Claims 27-29 recite similar features as in claims 7-9, respectively, from the perspective of a non-transitory computer readable medium having instructions to perform the same functions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471